Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


 Joshua Wiley Mitchell, Appellant                         Appeal from the 6th District Court of Lamar
                                                          County, Texas (Tr. Ct. No. 27468). Opinion
 No. 06-18-00013-CR           v.                          delivered by Justice Moseley,* Chief Justice
                                                          Morriss and Justice Burgess participating.
 The State of Texas, Appellee                             *Justice Moseley, Retired, Sitting by
                                                          Assignment.



         As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for a new
trial.
         We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                         RENDERED MARCH 14, 2019
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk